Citation Nr: 1232025	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 9, 2006, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted a TDIU retroactively effective from March 9, 2006.  The Veteran wants an earlier effective date for his TDIU.

This case has a lengthy procedural history, and several other claims were adjudicated and appealed during the pendency of this appeal.  In a January 2009 Board decision regarding claims that are no longer before the Board, the Board denied an effective date earlier than February 16, 2000, for the award of service connection for a right knee disability, denied an effective date earlier than March 27, 2002, for the award of a 60 percent rating for a left knee disability, and denied a rating higher than 30 percent for the right knee disability from February 16, 2000 to August 18, 2003, and from November 1, 2004 to the then present.

The Veteran has at times had temporary 100 percent convalescent ratings following left and right total knee replacement surgeries - specifically, from May 19, 1997 through July 31, 1998, August 19, 2003 through October 31, 2004, and April 28, 2008 through July 31, 2008.  And his combined service-connected disability rating was 30 percent from August 1, 1998, 60 percent from February 16, 2000, 80 percent from March 27, 2002, 100 percent from August 19, 2003, 80 percent from November 1, 2004, and 90 percent from May 12, 2006, with, as noted, a 100 percent rating (either TDIU or convalescence) in effect since March 9, 2006.



FINDINGS OF FACT

1.  A November 1998 RO rating decision that denied service connection for a right knee disability and a rating higher than 30 percent for the service-connected left knee disability is final and binding in the absence of an appeal of that decision or collateral attack by showing that it involved clear and unmistakable error (CUE).

2.  The Veteran filed a formal claim for a TDIU on March 9, 2006, and the RO granted this claim in a September 2006 rating decision, assigning March 9, 2006, as the effective date of the grant on the premise that that was when the Veteran had first filed this claim.  This appeal ensued.

3.  Several years earlier, on February 16, 2000, the Veteran had submitted a document requesting an RO hearing, which the RO inexplicably instead had construed as a claim for entitlement to service connection for a right knee disability.  That document may not be construed as an implied or informal claim for a TDIU.

4.  Prior to February 16, 2000, the Veteran's only service-connected disability was his left knee disability, which had been rated as 30-percent disabling effectively since August 1, 1998.

5.  His combined service-connected disability rating was 30 percent from August 1, 1998, 60 percent from February 16, 2000, and 80 percent from March 27, 2002.

5.  On May 22, 2000, VA received his claim of entitlement to an increased rating for his service-connected left knee disability and a petition to reopen his previously denied claim for service connection for a right knee disability.

4.  He filed a claim that can be considered a claim for a TDIU on May 22, 2000, together with evidence of unemployability.  Due to his service-connected disabilities, he was unable to obtain and maintain gainful employment as of the May 22, 2000 date of filing of that informal claim.

5.  May 22, 2000 is the earliest date that it is factually ascertainable he met the requirements for a TDIU.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied entitlement to service connection for a right knee disability and an increase in the 30 percent rating for the left knee disability is final and binding.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  However, the criteria are met for an earlier effective date of May 22, 2000, though no earlier, for the TDIU.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, in light of the entirely favorable disposition, discussion of these duties to notify and assist the Veteran with this claim is unnecessary because he is receiving the requested benefit, regardless.  That is, even were the Board to assume, for the sake of argument, he has not received this required notification and assistance, this ultimately would be inconsequential and, therefore, amount to no more than nonprejudical, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.

II.  Analysis

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.

In the September 2006 decision, the RO granted the Veteran's claim for a TDIU and assigned an effective date of March 9, 2006, on the premise that his TDIU application (VA Form 21-8940) had been received on that date.  He appealed for an earlier effective date for his TDIU.

The Board has reviewed all the evidence in his voluminous claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


In a final and binding January 2009 Board decision, the Board denied an effective date earlier than February 16, 2000, for the grant of service connection for a right knee disability, an effective date earlier than March 27, 2002, for the grant of a 60 percent rating for the service-connected left knee disability, and a rating higher than 30 percent for the right knee disability from February 16, 2000 to August 18, 2003 and from November 1, 2004 to the then present.

Also pertinent to this appeal is that the Veteran had a temporary 100 percent convalescent rating from May 19, 1997 through July 31, 1998, based on a left total knee replacement and a temporary 100 percent convalescent rating from August 19, 2003 through October 31, 2004, based on a right total knee replacement.  So he has already been rated as 100-percent disabled during these two periods while he recovered from his surgeries.

A TDIU may be granted under 38 C.F.R. § 4.16(a) if a Veteran meets certain schedular rating requirements, or on an extra-schedular basis under § 4.16(b), even if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.  According to § 4.16(a), if there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or affecting a single bodily system will be considered as one disability in determining whether these threshold minimum rating requirements are met.  Id.

Prior to February 16, 2000, the Veteran's only service-connected disability was his left knee disability, rated as 30-percent disabling from August 1, 1998.  Service connection subsequently was established for his right knee disability effective February 16, 2000, and for a left knee scar effective May 22, 2000.


In this appeal, he most recently contends that an earlier effective date of May 22, 2000 should be assigned for his TDIU, arguing that he has been unemployable since 1997, and that the Social Security Administration (SSA) has determined he was totally disabled as of 1997.  He asserts that he met the schedular requirements for a TDIU on May 22, 2000, when he says he was awarded the higher 60 percent rating for his service-connected left knee disability.  See his May 2009 statement.  This date is incorrect, however, since the 60 percent rating for his left knee disability has only been effective since March 27, 2002.

He previously contended that an earlier effective date of March 27, 2002 should be assigned for his TDIU.  See his April 2007 substantive appeal (on VA Form 9).  In June 2009, his representative asserted that an earlier effective date should be assigned for the TDIU because the TDIU claim should be considered as part of the initial claim for an increased rating for the service-connected disabilities, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), but did not identify any requested or specific earlier effective date.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. 

In another recent case, the Court found that because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of the Veteran's initial application for benefits for that disability, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).


Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The effective date for an increased rating [for a disability once service connected] will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the Federal Circuit Court explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c).

Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim.  38 C.F.R. § 3.157(b)(1).  Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), (3), an informal claim for increase will be initiated upon receipt of evidence from a private physician or layman or from state and other institutions, including SSA.  See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA examination report constituted an informal claim for a TDIU).

The Court has held however that, when determining whether a particular VA medical record qualifies as a "report of examination" under 38 C.F.R. § 3.157(b)(1), the medical record in question must describe the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123, 133 (2011).  In addition, "[a]lthough the language of § 3.157(b)(1) does not expressly require that a report of examination or hospitalization indicate that the Veteran's service-connected disability worsened since the time it was last evaluated, any interpretation of § 3.157(b)(1) that does not include such a requirement would produce an absurd result.  Without such a requirement, every medical record generated by the Veterans Health Administration (VHA) and received by VA that could possibly be construed as a report of examination would trigger the provisions of § 3.157(b)(1).  This would unnecessarily burden VA by requiring it to treat every such medical record as an informal claim for an increased disability rating, even where a particular medical record shows no change in the Veteran's condition."  Id., at 134.

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there needs to be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed his entitlement to a higher rating or TDIU arose, that is, at what point in time in the case of a TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.


Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability and consequent unemployability occur after the claim is filed, the date that the increase and unemployability are shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability and consequent unemployability precede the claim by a year or less, the date they are shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability and consequent unemployability precede the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Turning now to the facts of this particular case.  Prior to February 16, 2000, the Veteran's only service-connected disability was his left knee disability, rated as 30-percent disabling effectively since August 1, 1998.  Service connection was additionally established for his right knee disability effective February 16, 2000, and for a left knee scar effective May 22, 2000.

His formal claim for a TDIU was received by the RO on March 9, 2006, and the RO subsequently granted a TDIU in September 2006 retroactively effective as of that date in March 2006 when he had formally filed this claim.  At the time, his service-connected disabilities included status post left total knee replacement (30-percent disabling from August 1, 1998 and 60-percent disabling from March 27, 2002), status post right total knee replacement (30-percent disabling from February 16, 2000 (the date of service connection), 100-percent disabling from August 19, 2003, and 30- percent disabling from November 1, 2004), and a left knee scar (10-percent disabling since May 22, 2000 (the date of service connection)).  

His combined service-connected disability rating was 30 percent from August 1, 1998, 60 percent from February 16, 2000, 80 percent from March 27, 2002, 100 percent from August 19, 2003, 80 percent from November 1, 2004, and 90 percent from May 12, 2006.  See 38 C.F.R. § 4.25.

As such, he did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) until February 16, 2000 (considering his disabilities of both knees as one disability for purposes of this regulation).

Historically, in a much earlier February 1971 rating decision the RO had granted service connection for the left knee disability, but had denied service connection for the right knee disability.  After he had requested reconsideration, the RO had again denied service connection for the right knee disability in a November 1971 rating decision.  He was notified of that denial by a letter dated in November 1971, and he did not appeal.  In another letter to him in April 1973, the RO reiterated that his claim for service connection for a right knee disability had been previously denied.  In an August 1978 statement, he acknowledged his receipt of the RO's April 1973 letter and again claimed entitlement to service connection for a right knee disability.  In an April 1979 decision, however, the RO again denied his claim for service connection for a right knee disability.  

In a November 1998 rating decision, the RO denied an increase in the 30 percent rating for his service-connected left knee disability and determined that new and material evidence had not been submitted to reopen his claim for service connection for a right knee disability.  He was notified of that decision by a letter dated in November 1998, and that decision also became final and binding when he did not perfect a timely appeal of it.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Thus, the effective date of any later award of service connection or an increased rating (including a TDIU) must be determined in reference to a new claim received after that November 1998 decision.  And a review of the claims file does not reflect any further formal or informal claims prior to May 22, 2000.

Just slightly before then, on February 16, 2000, VA had received a communication from the Veteran requesting a personal hearing.  But he did not make any statements, aversions, or claims regarding his entitlement to service connection for any additional disabilities, including his right knee disability, or concerning the severity of his service-connected disabilities or pertaining to his inability to work.  Nonetheless, the RO construed that document as a claim for service connection and assigned February 16, 2000, as the effective date for the later award of service connection for his right knee disability.  The Board, however, simply cannot find that this document also may be construed as an informal TDIU claim.

A statement from the Veteran, which was dated in March 2000, was received by VA on May 22, 2000.  In this additional statement, he indicated he was requesting evaluation of his (at that time non-service-connected) right knee condition, which then recently had been surgically replaced, and claimed entitlement to an increased rating for his left knee disability as well.  In that document, he did not make any statements or claims regarding his inability to work.

During a subsequent March 27, 2002 VA examination of his knees, the Veteran complained of moderate-to-severe bilateral knee pain associated with locking, and reported that he used a cane to prevent falls.  He also indicated that, after service, he had worked in construction for more than 20 years.  He said he never went to the Puerto Rico State Insurance Fund due to his bilateral knee condition.  He also said he could not play sports.  On objective physical examination, he could walk unassisted, albeit had a slow, guarded, gait.

In an April 2002 rating decision, the RO granted a higher 60 percent rating for his service-connected left knee disability, effective from March 27, 2002 (the date of that VA compensation examination).

In a statement dated May 3, 2002, and received by VA on May 20, 2002, he asserted that the evidence of record was sufficient to award him a 100 percent rating based on individual unemployability (so a TDIU).

A VA Form 9 received in July 2002 reflects that he asserted that his left knee disability had never improved since his left total knee replacement, and that his right knee was also service connected and disabled him 100 percent for both knees.

In a statement received in April 2003, he requested a 100 percent service-connected disability rating.

In a November 2005 rating decision, the RO granted service connection for the right knee disability as secondary to the service-connected left knee disability, effective from February 16, 2000.  The RO assigned a 30 percent rating from February 16, 2000 to August 18, 2003 and from November 1, 2004, with a temporary 100 percent convalescent rating in the interim from August 19, 2003 to October 31, 2004.

On March 9, 2006, the RO received the Veteran's original VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He said his bilateral knee disability prevented him from securing or following any substantially gainful occupation.  He stated that his disability affected full-time employment in August 1997, and that he had last worked full time in August 1997.  He said he became too disabled to work in August 1997.  He reported that he worked as a construction worker on a full-time basis from 1994 to August 1997 at Del Valle Group.  He said he left his last job due to his disability.  He said that, because of his knee replacement surgery, he could no longer perform the type of work he had previously done.  He reiterated that he had left his last job because of his disability.

In a May 2006 statement, he requested a 100 percent service-connected disability rating since the beginning of his claim.  He said that, due to his service-connected condition, he was still in convalescence and unable to work.


In an August 2006 statement, he requested that the RO consider his report of surgery in January 1999 as an informal claim for a 100 percent convalescent rating for right knee replacement.  In another August 2006 statement, he asserted that the medical evidence showed that his service-connected knee condition prevented him from working, and SSA granted him disability benefits based on his service-connected disability since 1997.

In a September 2006 statement, his former employer, Del Valle Group, confirmed that he had worked there on a full-time basis as an iron worker from July 1994 to February 1997, but that he had stopped working because there was a lack of work.

On a September 2006 VA Form 21-8940, the Veteran said his bilateral knee disability prevented him from securing or following any substantially gainful occupation.  He stated that his disability affected full-time employment in 1997, and that he had last worked full time in February 1997.  He said he became too disabled to work in May 1997.  He acknowledged not leaving his last job because of his disability (so conceded that he left, instead, because there was a lack of work, as his former employer had confirmed).

In September 2006, SSA records were received showing the Veteran was found to have become disabled on February 15, 1997, due to a primary diagnosis of osteoarthrosis and allied disorders.  Supporting medical evidence reflected bilateral (left and right) knee disability.

Based on the totality of this evidence, the Board finds that his May 22, 2000 statement was a combination of claims - namely, a petition to reopen his previously denied claim for service connection for a right knee disability and a claim for an increased rating for his left knee disability, but also notably was as well an implicit attempt to obtain an appropriate rating for the right knee disability (once service connection was established for it) and an increased rating for his left knee disability.  As a result, a TDIU, since a further derivative of that initial claim, is also warranted as of that date pursuant to the holdings in Rice, Mayhue, etc.  In this regard, the Board sees that the SSA found him to be disabled in 1997, so years prior to that date.  He explicitly asserted that a TDIU was warranted in his May 2002 statement, and he has consistently asserted that he has been unable to work since 1997, and that he has been unemployed since 1997.  Thus, the Board finds that the evidence shows he was unable to obtain or maintain substantially gainful employment on account of his service-connected disabilities at the time of his May 22, 2000 implied TDIU claim.

But have said that, a review of the file does not reveal any additional documents after the November 1998 final and binding RO decision, which could be construed as either a formal or informal claim for service connection, increased rating, or a TDIU until the additional statement on May 22, 2000.  It is worth reiterating that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In view of the foregoing, the Board finds that May 22, 2000 is the proper effective date for the Veteran's TDIU, as such, this earlier effective date is granted.  However, under the applicable laws and regulations, there is no basis for finding an even earlier effective date.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An earlier effective date of May 22, 2000 for the TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


